Case 3:20-mj-03013-TJB Document 3 Filed 06/02/20 Page 1 of 1 PagelD: 7

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA > Crim. No, 20-3013
Vv. : Hon. Tonianne J. Bongiovanni
JUSTIN D. SPRY
SEALING ORDER

This matter having been brought before the Court upon application of
Craig Carpenito, the United States Attorney for the District of New Jersey,
Michelle Gasparian and Alexander E. Ramey, Assistant United States
Attorneys, appearing), for an order sealing the Complaint and Arrest Warrant
issued on this date, and for good cause shown,

IT IS on this 274 day of June, 2020,

ORDERED that the Complaint, Arrest Warrant, and all related
documents, except as necessary to effectuate the arrest of the defendant, be
and hereby are sealed until the arrest of any defendant or until further Order of

this Court.

. x
— KO Soy. om

Honorable ‘Fonianned. Bongiovanni
United States Magistrate Judge

 
